DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 7, 12-13, and 17 have been amended.
Claims 21-22 have been added; support for claim 21 can be found in the applicant’s published specification at [0040]; support for claim 22 can be found in the applicant’s published specification at [0067]-[0079].
Claims 19 and 20 stand withdrawn.
Claims 1-18 and 21-22 have been examined on the merits in this office action.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/14/2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see Remarks, filed 05/14/2021, with respect to the objection of the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 

Applicant’s arguments, see Remarks, filed 05/14/2021, with respect to the 112(b) rejection of Claim 7 have been fully considered and are persuasive.  The 112(b) rejection of claim 7 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 05/14/2021, with respect to the rejection(s) of claims 1-4, 6, 14, and 16-18 under Abdelsalam in view of Chen, claim 5 under Abdelsalam in view of Chen in further view of Terao, claim 7 under Abdelsalam in view of Chen further in view of Magasinki et al, claim 8 under Abdelsalam in view of Chen further in view of Magasinki et al and further in view of Wang et al, claim 9 under Abdelsalam in view of Chen further in view of Magasinki et al and further in view of Keiko et al, and claims 10-13 under Abdelsalam in view of Chen further in view of Oh et al,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as laid out below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “around” in claim 8 is a relative term which renders the claim indefinite.  The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The use of the phrase “all binder” in claim 8 renders this claim indefinite because it is unclear whether or not “all binder” includes all of the plurality of binder components of Claim 6 and second polymer binder of Claim 1 or just all of the plurality of binder components. 
In order to advance prosecution, the examiner is interpreting this limitation as “all binder” includes “all of the plurality of binder components of Claim 6 and second polymer binder of Claim 1”.

Claim 21 recites the limitation “wherein the plurality of active material particles corresponds to a plurality of composite active material particles that each include a porous material with pores in which Si nanoparticles are disposed.” The use of the phrase “corresponds to” renders this claim indefinite because not only could it encompass a physical correspondence, such as the active material particles being attached to a plurality of composite active material particles, but it could also encompass the plurality of active material particles are themselves composite active material particles.
In order to advance prosecution, the examiner is interpreting the limitation of claim 1 to mean the plurality of active material particles are themselves composite active material particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Cui et al (US 20150099187 A1).
Regarding claims 1 and 4, Ikenuma discloses an electrode (negative electrode 307 in Fig. 11A-11B) comprising: a current collector, a conductive interlayer (first electrode layer) arranged on the current collector, the conductive interlayer including first conductive additives and a first polymer binder (first binder and a conductive particle); and an electrode active material layer (second electrode layer) arranged on the conductive interlayer, the electrode active material layer including a plurality of active material particles mixed with a second polymer binder and second conductive additives (second binder, an active material, and a conductive additive, [0019], [0085], [0089], [0117], [0146]-[0148]).
Ikenuma discloses a power storage device (coin-type storage battery (300 in Fig. 11A-11B) including a negative electrode (307 in Fig. 11A-11B) including the conductive interlayer and an electrode active material layer ([0146]-[0148]). Ikenuma discloses typical examples of electrolytes include lithium salts and further discloses when a secondary battery using lithium ions is regarded as a closed circuit, lithium ions transfer and a current flows in the same direction. ([0151], [0158]). Further, Ikenuma discloses problems in which lithium-ion batteries 
However, Ikenuma does not disclose the plurality of active material particles exhibiting an average particle size in the range from about 0.2 microns to about 10 microns, an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of the Li-ion battery cell, and an average areal capacity loading in the range of about 3 mAh/cm2 to about 12 mAh/cm2.
Cui teaches a battery electrode material includes: 1) primary particles formed of an electrochemically active material; and 2) a secondary particle defining multiple, discrete internal volumes, wherein the primary particles are disposed within respective ones of the internal volumes (Abstract). Cui teaches Si nanoparticles (SiNps) can be embedded within a spherical or 
Cui further teaches exceptional electrochemical stability can be attributed to the nanoscale architecture of a Si—C composite electrode (drawn to claim 4, [0086]). Cui further teaches an example where after 100 deep cycles of an electrode with the Si—C composite, the volume expansion is modest at about 8% and teaches this small volume change provides the excellent battery performance in high mass loading cells ([0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Cui within the battery electrode of Ikenuma and substituted the plurality of active materials of Ikenuma to be the Si—C composite 
Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Cui further teaches the secondary particles (carbon particles in which the silicon is disposed) can have an outer lateral dimension in the range of 1-10 microns ([0049]). While Cui does not explicitly teach an average particle size in the range from about 0.2 microns to about 10 microns, it would have been obvious to one of ordinary skill in the art to utilize the teaching of Cui within the battery electrode of modified Ikenuma and provided the plurality of active material particles an average particle size within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
2 ([0005]). While Cui does not explicitly teach an average areal capacity loading in the range of about 3 mAh/cm2 to about 12 mAh/cm2, it would have been obvious to one of ordinary skill in the art to utilize the teaching of Cui within the battery electrode of modified Ikenuma and provided the plurality of active material particles an areal capacity within the claimed range because Cui teaches an areal capacity at or higher than 3 mAh/cm2 is desirable and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claims 2 and 5, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Ikenuma further discloses wherein the first polymer binder and second polymer binder can be polyvinyl alcohol (PVA, [0089], [0018]). 
While Ikenuma does not explicitly state polyvinyl alcohol is water-soluble, this is a known property of polyvinyl alcohol. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robertson 49 USPQ2d 1949 (1999).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyvinyl alcohol as the binder for both the first polymer binder and the second polymer binder in order to provide the battery electrode of modified Ikenuma wherein the first polymer binder comprises at least one component of the 

Regarding claim 3, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Ikenuma further discloses the first conductive additives and second conductive additives can include carbon nanotubes ([0091], [0120]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select carbon nanotubes as the first conductive additives and the second conductive additives in the battery electrode of modified Ikenuma in order to provide the first conductive additives comprising at least one component of the second conductive additives because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 6, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Modified Ikenuma discloses wherein the electrode active material layer comprises a plurality of binder components (such as monomers and functional groups that would make up the polymers disclosed to be the second polymer binder in [0089]-[0090]).

Regarding claim 15, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. While modified Ikenuma does not disclose wherein, upon separation of the current 
"Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II). 
Therefore, since modified Ikenuma discloses a structure that is substantially the same composition of the conductive interlayer of claim 1, one of ordinary skill in the art before the effective filing date of the claimed invention would necessarily believe that upon separation of the current collector from the conductive interlayer, Raman spectroscopy mapping would detect at least about 2 times more conductive additives on an exposed surface of the separated current collector or an exposed surface of the separated conductive interlayer than a top surface of the electrode active material layer.

Regarding claim 16, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Ikenuma further discloses the thickness of the conductive interlayer is preferably 1000 nm or less ([0082]). While Ikenuma does not explicitly disclose wherein an average thickness of the conductive interlayer ranges from around 25 nm to around 500 nm, it would have been obvious to one of ordinary skill in the art to utilize the disclosing of Ikenuma and provided the plurality of active material particles an average particle size within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 

Regarding claim 18, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Ikenuma discloses a power storage device (coin-type storage battery 300 in Fig. 11A-11B) including a negative electrode (307 in Fig. 11A-11B) including the conductive interlayer and an electrode active material layer ([0146]-[0148]). Ikenuma discloses typical examples of electrolytes include lithium salts and further discloses when a secondary battery using lithium ions is regarded as a closed circuit, lithium ions transfer and a current flows in the same direction. ([0151], [0158]). Further, Ikenuma discloses problems in which lithium-ion batteries face, such as the decomposition of an electrolytic solution using an organic solvent and irreversible capacity ([0004]-[0010]), and later discloses that the object of their power storage device is to reduce or inhibit the decomposition reaction of an electrolytic solution and reduce irreversible capacity ([0015]). While Ikenuma does not explicitly disclose the coin-type storage battery is a lithium-ion battery, one of ordinary skill in the art would recognize that Ikenuma discloses a power storage device that would solve problems in Li-ion batteries, therefore one of ordinary skill in the art would choose to use the negative electrode disclosed in claim 1 within a lithium ion battery with the  reasonable expectation it would lead to a successful Li-ion battery with a reduction or inhibition of the decomposition reaction of an electrolytic solution and a reduction in irreversible capacity. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

claim 21, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Modified Ikenuma discloses wherein the plurality of active material particles corresponds to a plurality of composite active material particles (the Si—C composite particles as taught by Cui in the rejection of claim 1, [0046], [0086]) that each include a porous material with pores in which Si nanoparticles are disposed.

Regarding claim 22, modified Ikenuma discloses all of the limitations in claim 1 as set forth above. Ikenuma discloses the electrode preferably includes the second electrode layer containing the active material and the first electrode layer for increasing adhesion ([0058], [0148]). While modified Ikenuma does not explicitly disclose wherein the conductive interlayer is inactive, this is merely a property of the composition of the conductive interlayer. 
"Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II). 
Therefore, since modified Ikenuma discloses a structure that is substantially the same composition of the conductive interlayer of claim 1, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that the conductive interlayer of modified Ikenuma would be inactive.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Cui et al (US 20150099187 A1) as applied to claim 1, further in view of Niwa et al (US 20130029222 A1) and further in view of Kashiwazaki et al (US 20110052985 A1).
claim 7-8, modified Ikenuma discloses all of the limitations of claim 6 as set forth above. Modified Ikenuma discloses wherein the electrode active material layer comprises a plurality of binder components (the monomers and functional groups that make up the second polymer binder), however, modified Ikenuma does not disclose wherein at least one of the plurality of binder components comprises particles or fibers of an elastomeric material with a maximum elongation in the range from about 50 % to about 5,000 %, and wherein the particles or fibers of the elastomeric material comprise around 60 wt. % to around 95 wt. % of all binder in the electrode active material layer.
Niwa teaches an electrode layer that includes a binder resin (Abstract). Niwa teaches that when a binder resin includes a polyamide-imide resin even in a small amount, the binding property of active material onto current collectors upgrades ([0091]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Niwa within the battery electrode of modified Ikenuma and substituted the plurality of binder components of modified Ikenuma to be polyamide-imide resin, as taught by Niwa, with the expectation that it would upgrade the binding properties of the active material onto the current collector. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Niwa further teaches that if a binder resin includes a polyamide-imide resin in an amount of 50% by mass or more when the entire binder resin is taken as 100% by mass, it is possible to effectively upgrade the binding property of active material onto current collectors.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Further, while Niwa does not explicitly teach the polyamide-imide comprises around 60 wt. % to around 95 wt. % of all binder in the electrode active material layer, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (as drawn to claim 8). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
However, modified Ikenuma still does not teach wherein the polyamide-imide resin (drawn to the at least one of the plurality of binder components) comprises particles or fibers of an elastomeric material with a maximum elongation in the range from about 50 % to about 5,000 %.
Kashiwazaki teaches a binder (305 in Fig. 3, the binder is represented in Fig. 3 as multiple white ovals therefore one of ordinary skill in the art would recognize the binder as a particles) in an electrode material layer (306 in Fig. 3, [0041]). Kashiwazaki teaches the break elongation of the binder is 20% or more or 120% or less ([0046]). Kashiwazaki teaches when the break elongation of the binder is less than 20%, it cannot stand against the expansion of the 
Kashiwazaki further teaches production examples of a negative electrode structure including binders as shown in Table 1 ([0162]-[0164]). Kashiwazaki teaches binders A2-A5 and B3 are made of a polyamide imide ([0166]). Kashiwazaki teaches binders A2-A5 and B3 have break elongations from 51% to 250% (Table 1 after [0166]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kashiwazaki within the battery electrode of modified Ikenuma and provided the polyamide-imide of modified Ikenuma to be one of the binders A2-A5 and B3 made of a polyamide imide of Kashiwazaki in order to provide particles or fibers of an elastomeric material exhibiting break elongations from 51% to 250% (values that lie within, and therefore anticipate, the claimed range of maximum elongation from about 50 % to about 5,000 %, as drawn to claim 7). This modification would be made with the expectation that the binder would be able to stand against the expansion of the active material particles when the battery is charged and the resistances of the electrode structure in which the binder is incorporated within would not be easily increased.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Cui et al (US 20150099187 A1) further in view of Niwa et al (US 20130029222 A1), and even further in view of Kashiwazaki et al (US 20110052985 A1) as applied to claim 7, and even further in view of Mochizuki et al (US 20200235425 A1).
Regarding claim 9, modified Ikenuma discloses all of the limitations of claim 7 as set forth above. However, modified Ikenuma does not teach wherein a smallest average dimension of the particles or fibers of the elastomeric material ranges from around 30 nm to around 600 nm.
Mochizuki teaches an average particle size of binder particles is preferably 50 nm or more and 500 nm or less (a range that lies within, and therefore anticipates, the claimed range of 30 nm to 600 nm, [0096]). Mochizuki teaches by adjusting the size of the binder particles to be in the above-described range, the contact area between the polymer forming the binder particles and the solid particles and the like can be reduced within a range where strong binding properties do not deteriorate, and the resistance can be reduced ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mochizuki within the electrode active material layer of modified Ikenuma and provided binder particles with an average particle size of 50 nm to 400 nm. This modification would be made with the expectation that it would improve the binding properties and reduce the resistance of the binder within the electrode active material layer.
While Mochizuki does not explicitly state these dimensions are the smallest average dimensions of the particles or fibers of the elastomeric material, one of ordinary skill in the art . 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Cui et al (US 20150099187 A1) as applied to claim 1, and further in view of Kim et al (US 20120107683 A1).
Regarding claim 10 and 11, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Ikenuma further discloses the second conductive additives can include carbon nanotubes ([0091], [0120]), however does not disclose that the carbon nanotubes are single walled, double-walled and/or multi-walled carbon nanotubes or wherein a weight fraction of all carbon nanotubes of the second conductive additives ranges from around 0.1 wt. % to around 5 wt. % of the electrode active material layer.
Kim teaches single-walled, double-walled, and multi-walled carbon nanotubes may be used as a carbon nanotube component in an electrode active material composite ([0055]). Kim teaches an electrode active material composite preferably has carbon nanotubes present in an amount of about 0.01 to about 20 parts by weight based on 100 parts by weight of the total weight of the nanoparticles within the composite and electrode active material composites containing carbon nanotubes in said range have high electric conductivities ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery electrode of modified Ikenuma and provided single walled, double-walled and/or multi-walled carbon nanotubes as the second conductive additives. Further, while Kim does not explicitly teach a weight fraction of all carbon nanotubes of the second conductive additives ranges from around 
These modifications would be made with the expectation the battery electrode would be able to achieve a high electric conductivity. 

Regarding claim 12 and 13, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Ikenuma further discloses the first conductive additives can include carbon nanotubes ([0091], [0120]), however does not disclose that the carbon nanotubes are single walled, double-walled and/or multi-walled carbon nanotubes or wherein a weight fraction of all carbon nanotubes of the second conductive additives ranges from around 0.1 wt. % to around 5 wt. % of the electrode active material layer.
Kim teaches single-walled, double-walled, and multi-walled carbon nanotubes may be used as a carbon nanotube component in an electrode active material composite ([0055]). Kim teaches an electrode active material composite preferably has carbon nanotubes present in an amount of about 0.01 to about 20 parts by weight based on 100 parts by weight of the total weight of the nanoparticles within the composite and electrode active material composites containing carbon nanotubes in said range have high electric conductivities ([0057]).

These modifications would be made with the expectation the battery electrode would be able to achieve a high electric conductivity. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Cui et al (US 20150099187 A1) as applied to claim 1, and further in view of Abdelsalam et al (US 20150280221 A1).
Regarding claim 14, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Modified Ikenuma does not disclose wherein a first weight fraction of the first conductive additives in the conductive interlayer exceeds a second weight fraction of the second conductive additives in the electrode active material layer by at least about 2 times.

Abdelsalam further teaches the conductivity of the conductive interlayer is higher than the conductivity of the electrode active material layer ([0129]). Abdelsalam further discloses the thickness of the electrode active material layer is thinner than the conductive interlayer ([0157]).
Abdelsalam teaches increasing conductivity of the conductive interlayer and decreasing the thickness of the electrode active material layer, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would use the teaching from Abdelsalam  within the battery electrode of modified Ikenuma to optimize a content of first conductive additives within a conductive interlayer in order to maximize conductivity while minimizing the thickness, and subsequently second conductive additives as well as other components, of an electrode active material layer to arrive at a first weight fraction of the first conductive additives in the conductive interlayer that would be within the claimed range, e.g. a first weight fraction of the first conductive additives in the conductive interlayer exceeding a second weight fraction of 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Cui et al (US 20150099187 A1) as applied to claim 1, and further in view of Shiozaki et al (US 20040234857 A1).
Regarding claim 17, modified Ikenuma discloses all of the limitations of claim 1 as set forth above. Ikenuma discloses the current collector can have a foil-like shape ([0088]), however is silent to the thickness of the current collector.
Shiozaki teaches a lithium secondary battery according to the invention is produced preferably by a method which comprises superposing a separator for the lithium secondary battery, a positive electrode, and a negative electrode, infiltrating an electrolyte thereinto, for example, before or after the superposition, and finally sealing the case with a sheathing material ([0152]). Shiozaki teaches using collectors having a thickness of 1 to 100 micron and preferred current collectors are a copper foil, nickel foil, and iron foil, which are excellent in reduction resistance and conductivity and are inexpensive ([0137]).

These modifications would be made with the expectation that the battery electrode would achieve a reduction in resistance, excellent conductivity, and a reduction in manufacturing cost. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729